United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3952
                                   ___________

Joseph Baldwin Campbell,                  *
                                          *
             Appellant,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the District
                                          *   of Minnesota
T.J. Sletten and Ben Nibbe,               *
                                          *       [UNPUBLISHED]
             Appellees.                   *

                                   ___________

                              Submitted: June 15, 1999
                                  Filed: November 4, 1999
                                  ___________

Before HANSEN, MAGILL, Circuit Judges, and JONES1, District Judge.
                            ___________

PER CURIAM.

       Joseph Campbell brought this action pursuant to 42 U.S.C. § 1983 alleging Red
Wing Police Lieutenant T.J. Sletten and Goodhue County Deputy Sheriff Ben Nibbe
arrested him in violation of the Fourth and Fourteenth Amendments. The district court2

      1
        The Honorable John B. Jones, United States District Judge, United States
District Court for the District of South Dakota, sitting by designation.
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
granted summary judgment in favor of Sletten and Nibbe on the basis of qualified
immunity. We affirm.

      Campbell, an enrolled member of the Prairie Island Indian Community (“Prairie
Island”) in Minnesota, held a land assignment from Prairie Island. Prairie Island sought
to obtain Campbell’s land assignment to build an administrative building. In May
1993, Campbell entered into an agreement with Prairie Island to convey his land
assignment to Prairie Island in exchange for employment and a replacement land
assignment. Campbell believed Prairie Island breached the agreement and he refused
to move from his land assignment.

       Sletten and Nibbe went to the property to serve Campbell with a trespass notice
from Prairie Island. When the officers served Campbell with the trespass notice, he
turned around to reenter his home on the land. The officers each grabbed one of
Campbell’s arms. Campbell jerked away, causing the officers to fall to the ground.
Campbell also ordered his dog to defend him, which the dog did by barking and
approaching the officers, but not biting the officers. The officers arrested Campbell for
trespass and obstructing legal process under Minnesota law.

       To withstand a motion for summary judgment on the grounds of qualified
immunity,
       a civil rights plaintiff must (1) assert a violation of a constitutional right;
       (2) demonstrate that the alleged right is clearly established; and (3) raise
       a genuine issue of fact as to whether the official would have known that
       his alleged conduct would have violated [the] plaintiff’s clearly
       established right.
Habiger v. City of Fargo, 80 F.3d 289, 295 (8th Cir.), cert. denied, 519 U.S. 1011
(1996). A person has “a clearly established right under the Fourth Amendment not to
be arrested unless there [is] probable cause for [the] arrest.” Id. In the context of
deciding whether the law enforcement officers are entitled to qualified immunity, the


                                          -2-
issue “is not probable cause in fact but arguable probable cause.” Myers v. Morris,
810 F.2d 1437, 1455 (8th Cir.), cert. denied, 484 U.S. 828 (1987). The question for
immunity purposes thus becomes “whether the officer should have known that the
arrest violated plaintiff’s clearly established right.” Habiger, 80 F.3d at 295. The
qualified immunity defense protects “all but the plainly incompetent or those who
knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). If an officer
had probable cause to arrest an individual for committing a certain crime it is
immaterial that the officer thought, even mistakenly, that he had probable cause to
arrest the individual for a second crime. Foster v. Metropolitan Airports Comm’n, 914
F.2d 1076, 1080 (8th Cir. 1990).

       We conclude Sletten and Nibbe had arguable probable cause to arrest Campbell
for criminal trespass.3 Sletten and Nibbe separately investigated the situation and relied
upon a facially valid trespass notice. After Sletten and Nibbe served Campbell with the
trespass notice and requested that he vacate the premises, Campbell refused to leave
the property. Moreover, Sletten and Nibbe had probable cause to arrest Campbell for
obstruction of legal process under Minnesota law4 when he pulled away from the
officers causing them to fall to the ground and ordered his dog to defend him after the
officers instructed Campbell to vacate the premises. We agree with the district court’s
conclusion that Sletten and Nibbe are entitled to qualified immunity in this action.




      3
        Minnesota law provides that it is illegal to intentionally “trespass[] on the
premises of another and, without claim of right, refuses to depart from the premises on
demand of the lawful possessor.” Minn. Stat. § 609.605(b). Minnesota’s criminal law
is enforceable on the Prairie Island Indian Community. See 18 U.S.C. § 1162(a); State
v. LaRose, 543 N.W.2d 426 (Minn. Ct. App. 1996).
      4
        Minnesota law provides that a person obstructs legal process and is subject to
criminal penalties when he “obstructs, resists, or interferes with a peace officer while
the officer is engaged in the performance of official duties.” Minn. Stat. § 609.50.

                                           -3-
      The district court’s judgment is affirmed.

A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-